Case 7:18-cr-OOSOO-UA Document 5 Filed 12/10/18 Page 1 of 6

U.S. Department of Justice

 

United States Attorney
Southern District of New York

T he Si!vio J. Mollo Building
0ne Sm`ntAndrew 's Plaza
Nen» York. New Yark ]0007

 

April 6, 2018
Andrew Bauer, Esq.
Arnold & Porter
250 West 55th Street
New Yorlc, New York 10019
Re: United States v. 18 Cr.

 

 

 

Dear Mr. Bauer:

On the understandings specified below, the Office of the United States §tto%ey for the
Southern Distiict of New York (“this Office”) will accept a guilty plea from :“the
defendant”) to Count One of the above-referenced Information. Count One charges the de endant
With making materially false statements to agents of the Drug Enforcement Administration, in
violation of Title 18, United States Code, Section 1001(a)(2), and carries a maximum term of
imprisonment of five years, a maximum term of supervised release of three years, a maximum
fine, pursuant to Title 18, United States Code, Section 3571 of the greatest of $250,000, twice the
gross pecuniary gain derived from the offense, or twice the gross pecuniary loss to persons other
than the defendant resulting from the offense, and a $ 100 mandatory special assessment

 

In consideration of the defendant’s plea to the above offense, the defendant will not be
iinther prosecuted criminally by this Offlce (except for criminal tax violations, if any, as to which
this Ofiice cannot, and does not, make any agreement) for materially false statements made to
agents of the Drug Enforcement Administration about the defendant’s kidnapping from in or about
August 2017 through in or about January 2018, as charged in Count One of the lnformation, it
being understood that this agreement does not bar the use of such conduct as a predicate act or as
the basis for a sentencing enhancement in a subsequent prosecution including, but not limited to,
a prosecution pursuant to 18 U.S.C. §§ 1961 et seq. ln addition, at the time of sentencing, the
Government will move to dismiss any open Count(s) against the defendant 'l`he defendant agrees
that With respect to any and all dismissed charges he is not a “prevailing party” within the meaning
of the “Hyde Amendment,” Section 617, P.L. 105-119 (Nov. 26, 1997), and will not file any claim
under that law.

ln consideration of the foregoing and pursuant to United States Sentencing Guidelines
(“U.S.S.G.” or “Guidelines”) Section 6B1.4, the parties hereby stipulate to the following:

A. Offense Level

The Guidelines provisions in effect as of Novernber 1, 2016, apply to this case.

Rev. 07.20.2016

 

 

 

 

Case 7:18-cr-OOSOO-UA Document 5 Filed 12/10/18 Page 2 of 6

Page 2

l. Pursuant to U.S.S.G. § 2Bl.1(c)(3)(C), the guideline for obstruction of justice applies,
as the conduct set forth in the count of conviction establishes obstruction of justice.

2. Pursuant to U.S.S.G. § 211 .Z(a), the base offense level is 14.

3. Pursuant to U.S.S.G. § 2J1.2(b)(2), because the offense resulted in substantial
interference with the administration of justice, the offense level is increased by 3.

Assuming that the defendant clearly demonstrates acceptance of responsibility, to the
satisfaction of the Government, through his allocution and subsequent conduct prior to the
imposition of sentence, a two-level reduction will be warranted, pursuant to U.S.S.G. § 3E1.1(a).
Furthermore, assuming that the defendant has accepted responsibility as described in the previous
sentence, the Government will move at sentencing for an additional one~level reduction, pursuant
to U.S.S.G. § 3E1.1(b), because the defendant gave timely notice of his intention to enter a plea of
guilty, thereby permitting the Govemment to avoid preparing for trial and permitting the Court to
allocate its resources efficiently.

In accordance with the above, the applicable Guidelines offense level is 14.
B. Criminal History Category

Based upon the information now available to this Office (including representations by the
defense), the defendant has eleven criminal history points, calculated as follows:

l. On or about December m 2013, in the United States District Court for the Eastern
District of New York, the defendant was convicted of importation of cocaine into the
United States, in violation of 18 U.S.C. § 952, resulting in a sentence of 72 montbs’
imprisonment and four years’ supervised release. Pursuant to U.S.S.G. § 4A1.1(a), this
sentence results in three criminal history points.

2. On or about April n 1996, in New York County Supreme Court, the defendant was
convicted of criminal possession of a controlled substance in the third degree, a Class
B felony, in violation of New Yorlc Penal Law 220.16(1), resulting in an indeterminate
sentence of 54 months’ to nine years’ imprisonment The defendant was released to
parole on or about May E 2004. Pursuant to U.S.S.G. § 4A1.2(e)(1), this sentence
results in three criminal history points.

3. On or about JulyE 1994, in New Yorl<: County Supreme Court, the defendant was
convicted of criminal possession of a controlled substance in the third degree, a Class
B felony, in violation of New York Penal Law 220.16(1), resulting in an indeterminate
sentence of 54 months’ to nine years’ imprisonment The defendant was released to
parole on or about May |:| 2004. Pursuant to U.S.S.G. § 4Al.2(e)(1), this sentence
results in three criminal history points.

Rev. 07.20.2016

 

 

Case 7:18-cr-OOSOO-UA Document 5 Filed 12/10/18 Page 3 of 6

Page 3

4. On or about June m 1993, in New York County Criminal Court, the defendant Was
convicted of intent to obtain transportation without paying, a Class A misdemeanor, in
violation of New York Penal Law 165 .15(3), resulting in a sentence of conditional
discharge and two days’ community service. Pursuant to U.S.S.G. § 4A1.2(e)(3), this
sentence does not result in any criminal history points.

5. On or about March l:l1993, in New York County Criminal Court, the defendant was
convicted of making grafiiti, a Class A misdemeanor, in violation of New York Penal
Law 145.60(2), resulting in a sentence of time served. Pursuant to U.S.S.G. §
4A1.2(e)(3), this sentence does not result in any criminal history points.

6. On or about Ma'yl:l 1992, in New York County Supreme Court, the defendant was
adjudicated a youthful offender after a plea of guilty to criminal possession of a
controlled substance in the fourth degree, a Class C felony, in violation of New York
Penal Law 220.09; resulting in a sentence of one year of imprisonment Pursuant to
U.S.S.G. § 4A1.2(d), this sentence does not result in any criminal history points.

7. On or about AprilE 1992, in New York County Supreme Court, the defendant was
convicted of attempted criminal possession of a controlled substance in the third
degree, a Class C felony, in violation of New York Penal Law 220.16, resulting in a
sentence of one year of imprisonment Pursuant to U.S.S.G. § 4Al.2(e)(3), this
sentence does not result in any criminal history points

8. Because the defendant committed the instant offense while under supervised release
for the conviction set forth in paragraph B(l), above, two criminal history points are
added, pursuant to U.S.S.G. § 4A1.1(d).

ln accordance with the above, the defendant’s Crirninal History Category is V.
C. Sentencing Range

Based upon the calculations set forth above, the defendant’s Stipulated Guidelines range is
33 to 41 months’ imprisonment (the “Stipulated Guidelines Range”). In addition, after
determining the defendant’s ability to pay, the Court may impose a fine pursuant to U.S.S.G.
§ 5E1.2. At Guidelines level 14, the applicable fine range is $7,500 to $75,000.

The parties agree that neither a downward nor an upward departure from the Stipulated
Guidelines Range set forth above is warranted Accordingly, neither party will seek any departure
or adjustment pursuant to the Guidelines that is not set forth herein. Nor will either party in any
way suggest that the Probation Office or the Court consider such a departure or adjustment under
the Guidelines.

The parties agree that either party may seek a sentence outside of the Stipulated Guidelines

Range based upon the factors to be considered in imposing a sentence pursuant to Title 18, United
States Code, Section 3553(a).

Rev. M.20.2016

 

 

Case 7:18-cr-OOSOO-UA Document 5 Filed 12/10/18 Page 4 of 6

Page 4

Except as provided in any written Proffer Agreement(s) that may have been entered into
between this Offrce and the defendant, nothing in this Agreement limits the right of the parties
(i) to present to the Probation Offrce or the Court any facts relevant to sentencing; (ii) to make any
arguments regarding where within the Stipulated Guidelines Range (or such other range as the
Court may determine) the defendant should be sentenced and regarding the factors to be considered
in imposing a sentence pursuant to Title 18, United States Code, Section 3553(a); (iii) to seek an
appropriately adjusted Guidelines range if it is determined based upon new information that the
defendant’s criminal history category is different from that set forth above; and (iv) to seek an
appropriately adjusted Guidelines range or mandatory minimum term of imprisonment if it is
subsequently determined that the defendant qualifies as a career offender under U.S.S.G. § 4B1.1.
Nothing in this Agreement limits the right of the Government to seek denial of the adjustment for
acceptance of responsibility, see U.S.S.G. § 3E1.1, regardless of any stipulation set forth above, if
the defendant fails clearly to demonstrate acceptance of responsibility, to the satisfaction of the
Government, through his allocution and subsequent conduct prior to the imposition of sentence,
Similarly, nothing in this Agreement limits the right of the Government to seek an enhancement
for obstruction of justice, see U.S.S.G. §3Cl.1, regardless of any stipulation set forth above,
should it be determined that the defendant has either (i) engaged in conduct, unknown to the
Government at the time of the signing of this Agreement, that constitutes obstruction of justice or
(ii) committed another crime after signing this Agreement.

lt is understood that pursuant to U.S.S.G. § 613 1 .4(d), neither the Probation Offrce nor the
Court is bound by the above Guidelines stipulation, either as to questions of fact or as to the
determination of the proper Guidelines to apply to the facts. ln the event that the Probation Offrce
or the Court contemplates any Guidelines adjustments, departures, or calculations different from
those stipulated to above, or contemplates any sentence outside of the stipulated Guidelines range,
the parties reserve the right to answer any inquiries and to make all appropriate arguments
concerning the same.

lt is understood that the sentence to be imposed upon the defendant is determined solely
by the Court, lt is further understood that the Guidelines are not binding on the Court. The
defendant acknowledges that his entry of a guilty plea to the charged offenses authorizes the
sentencing court to impose any sentence, up to and including the statutory maximum sentence,
This Oftice cannot, and does not, make any promise or representation as to what sentence the
defendant will receive. Moreover, it is understood that the defendant will have no right to
withdraw his plea of guilty should the sentence imposed by the Court be outside the Guidelines
range set forth above.

lt is agreed (i) that the defendant will not tile a direct appeal; nor bring a collateral
challenge, including but not limited to an application under Title 28, United States Code, Section
2255 and/or Section 2241; nor seek a sentence modiHcation pursuant to Title 18, United States
Code, Section 3582(0), of any sentence within or below the Stipulated Guidelines Range 33 to 41
months’ imprisonment, and (ii) that the Government will not appeal any sentence within or above
the Stipulated Guidelines Range. This provision is binding on the parties even if the Court employs
a Guidelines analysis different from that stipulated to herein. Furtherrnore, it is agreed that any
appeal as to the defendant’s sentence that is not foreclosed by this provision will be limited to that
portion of the sentencing calculation that is inconsistent with (or not addressed by) the above

Rev. 07.20.2016

 

 

Case 7:18-cr-OOSOO-UA Document 5 Filed 12/10/18 Page 5 of 6

Page 5

stipulation The parties agree that this waiver applies regardless of whether the term of
imprisonment is imposed to run consecutively to or concurrently with the undischarged portion of
any other sentence of imprisonment that has been imposed on the defendant at the time of
sentencing in this case, The defendant further agrees not to appeal any term of supervised release
that is less than or equal to the statutory maximum The defendant also agrees not to appeal any
fine that is less than or equal to $75,000, and the Governrnent agrees not to appeal any fine that is
greater than or equal to $7,500. Notwithstanding the foregoing, nothing in this paragraph shall be
construed to be a waiver of whatever rights the defendant may have to assert claims of ineffective
assistance of counsel, whether on direct appeal, collateral review, or otherwise. Rather, it is
expressly agreed that the defendant reserves those rights.

The defendant hereby acknowledges that he has accepted this Agreement and decided to
plead guilty because he is in fact guilty. By entering this plea of guilty, the defendant waives any
and all right to withdraw his plea or to attack his conviction, either on direct appeal or collaterally,
on the ground that the Governrnent has failed to produce any discovery material, J'enc/cs Act
material, exculpatory material pursuant to Brady v. Maryland, 373 U.S. 83 (1963), other than
information establishing the factual innocence of the defendant, and impeachment material
pursuant to Giglio v. United States, 405 U.S. 150 (1972), that has not already been produced as of
the date of the signing of this Agreement.

The defendant recognizes that, if he is not a citizen of the United States, his guilty plea and
conviction make it very likely that his deportation from the United States is presumptively
mandatory and that, at a minimum, he is at risk of being deported or suffering other adverse
immigration consequences The defendant acknowledges that he has discussed the possible
immigration consequences (including deportation) of his guilty plea and conviction with defense
counsel. The defendant afiirms that he wants to plead guilty regardless of any immigration
consequences that may result from the guilty plea and conviction, even if those consequences
include deportation from the United States. lt is agreed that the defendant will have no right to
withdraw his guilty plea based on any actual or perceived adverse immigration consequences
(including deportation) resulting from the guilty plea and conviction lt is further agreed that the
defendant will not challenge his conviction or sentence on direct app eal, or through litigation under
Title 28, United States Code, Section 2255 and/or Section 2241, on the basis of any actual or
perceived adverse immigration consequences (including deportation) resulting from his guilty plea
and conviction

lt is further agreed that should the conviction(s) following the defendant’s plea(s) of guilty
pursuant to this Agreement be vacated for any reason, then any prosecution that is not time-barred
by the applicable statute of limitations on the date of the signing of this agreement (including any
counts that the Government has agreed to dismiss at sentencing pursuant to this Agreement) may
be commenced or reinstated against the defendant, notwithstanding the expiration of the statute of
limitations between the signing of this Agreement and the commencement or reinstatement of such
prosecution lt is the intent of this Agreement to waive all defenses based on the statute of
limitations with respect to any prosecution that is not tirne~barred on the date that this Agreement
is signed

Rev. 07.20.2016

 

 

 

Case 7:18-cr-OOSOO-UA Document 5 Filed 12/10/18 Page 6 of 6

Page 6

Apart from any written Proffer Agreernent(s) that may have been entered into between this
Offrce and defendant, this Agreement supersedes any prior understandings, promises, or
conditions between this Offrce and the defendant, No additional understandings, promises, or
conditions have been entered into other than those set forth in this Agreement, and none will be
entered into unless in writing and signed by all parties.

Very truly yours,

GEOFFREY S. BERMAN
United States Attorney

By= ,W%/%%

M za£thra Jessica Fender
'stant U ' ed States Attorneys
/ 12) 637~2923/ 2276

 

 

 

 

 

 

 

 

 

APPROVED:
@7/ [%M
Micah Smith
Co-Chief, Violent and Organized Crimes
Unit `
AGREED AND CONSENTED TO: t
t
\l
DATE
AP
/,
'~t !'Lq 13

 

 

 

 

A%dt;<; B£ a~ usa ` " DATE
A o

 

 

 

Rev. 07.20.2016

 

 

 

